Citation Nr: 1506647	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-06 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial disability rating for ischemic heart disease (IHD) in excess of 60 percent from March 21, 2012.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1967 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  It is currently under the jurisdiction of the Des Moines, Iowa RO.


FINDING OF FACT

In a February 4, 2015 letter, the Veteran, through his authorized representative, withdrew his claim for an increased rating for service-connected ischemic heart disease.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran with respect to the claim for an increased rating for a service-connected ischemic heart disease disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2014).  Withdrawal may be made by the veteran or by the authorized representative.  38 C.F.R. § 20.204 (2014).

In a February 4, 2015 letter, the Veteran, through his authorized representative, withdrew his claim for an increased rating for service-connected ischemic heart disease.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim, and it must be dismissed.


ORDER

The appeal with respect to the claim for an initial disability rating for service-connected ischemic heart disease in excess of 60 percent from March 21, 2012, is dismissed.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


